Citation Nr: 0506745	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
January 1963, from March 1963 to January 1969, and from 
October 1970 to December 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for bilateral hearing loss.  

In August 2003, the case was remanded to schedule a VA 
audiological examination for the veteran, which was 
accomplished in September 2004.  This matter is now before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The October 2000 audiological examination demonstrates 
Level IV hearing impairment in the right ear and Level II 
hearing impairment in the left ear.  

2.  The September 2004 audiological examination demonstrates 
Level II hearing impairment in the right ear and Level III 
hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Codes 6100-6110 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
audiological examinations in October 2000 and September 2004.  
The veteran and his representative filed several lay 
statements with the RO.  The veteran's October 2001 
substantive appeal requested a travel Board hearing.  In 
September 2002, the RO mailed notice of a scheduled October 
2002 travel Board hearing to the veteran at his last known 
address.  38 C.F.R. § 19.76 (2004).  The veteran is presumed 
to have received the September 2002 letter because it was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  In spite of his request for a travel Board hearing, 
the veteran failed to appear at the scheduled October 2002 
hearing.  He and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  Therefore, the Board will adjudicate the 
case based on the current evidence of record as though the 
veteran's request for a travel Board hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  

The RO's December 2000 and October 2001 letters, the Appeals 
Management Center's March 2004 letter, the October 2001 
statement of the case, and the November 2004 supplemental 
statement of the case informed the veteran of applicable laws 
and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to a compensable rating for bilateral hearing 
loss

A January 1970 rating decision granted service connection and 
an initial noncompensable rating for bilateral hearing loss 
from January 1969.  Rating decisions in March 1982 and August 
1990 continued the noncompensable rating.  The January 1970, 
March 1982, and August 1990 rating decisions became final 
because the veteran received notice of each of the decisions 
by letter, and notices of disagreement were not filed within 
the prescribed time periods.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302 (2004).  
The March 2001 rating decision continued the noncompensable 
rating, and the veteran perfected a timely appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In this case, the October 2000 VA audiological examination 
revealed puretone thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
20
60
90
90
65
LEFT
20
50
90
90
63

Speech audiometry revealed average puretone threshold of 65 
decibels and speech recognition ability of 80 percent in the 
right ear and average puretone threshold of 63 decibels and 
speech recognition ability of 96 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The October 2000 VA diagnosis was moderate to 
severe high frequency sensorineural hearing loss bilaterally.  
The veteran was also provided with hearing aids.  



The September 2004 VA audiological examination revealed 
puretone thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
25
55
90
85
64
LEFT
25
50
85
100
65

Speech audiometry revealed average puretone threshold of 64 
decibels and speech recognition ability of 92 percent in the 
right ear and average puretone threshold of 65 decibels and 
speech recognition ability of 88 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The VA diagnosis was severe high frequency 
sensorineural hearing loss bilaterally.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  




Table VI
Numeric Designation of Hearing Impairment
Average Puretone Decibel Loss
38 C.F.R. § 4.85



PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The horizontal lines in Table VI represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  For example, with 
percent of discrimination of 70 and average puretone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  See 38 C.F.R. 
§ 4.85.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  It 
is supposed to be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under 38 C.F.R. § 4.86.  
38 C.F.R. § 4.85(c).  
Table VIa
Average Puretone Decibel Loss
38 C.F.R. § 4.85


0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  After levels of hearing impairment are obtained 
from Table VI or VIa, the percentage evaluation is found from 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Code 6100)
38 C.F.R. § 4.85

B
XI
100










E
X
90
80









T
IX
80
70
60








T
VII
I
70
60
50
50







E
VII
60
60
50
40
40






R
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20




E
IV
30
30
30
20
20
20
10
10



A
III
20
20
20
20
20
10
10
10
0


R
II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
POORER EAR

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, which is not shown in the October 2000 and September 
2004 audiological examination reports, the rating specialist 
is to determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  38 C.F.R. § 4.86(a).  See 38 C.F.R. § 4.86(b).  
This provision was added after 1991 studies by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service identified veterans with certain patterns of hearing 
impairment that could not always be accurately assessed 
because the speech discrimination test might not reflect the 
severity of communicative functioning.  See 64 Fed. Reg. 
25,202, 25,203 (June 10, 1999).  

In any event, "puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  This average is 
used in all cases (including those in § 4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).  

In October 2000, average puretone threshold was 65 decibels 
and speech recognition ability was 80 percent in the right 
ear and average puretone threshold was 63 decibels and speech 
recognition ability was 96 percent in the left ear.  In 
September 2004, average puretone threshold was 64 decibels 
and speech recognition ability was 92 percent in the right 
ear, and average puretone threshold was 65 decibels and 
speech recognition ability was 88 percent in the left ear 
using the Maryland CNC list.  This means that, in October 
2000, Table VI yielded Level IV hearing impairment in the 
right ear and Level II hearing impairment in the left ear, 
and those levels intersected at a 0 percent rating under 
Diagnostic Code 6100 on Table VII.  Similarly, in September 
2004, Table VI yielded Level II hearing impairment in the 
right ear and Level III hearing impairment in the left ear, 
and those levels intersected at a 0 percent rating under 
Diagnostic Code 6100 on Table VII.  See 38 C.F.R. § 4.85(e), 
Tables VI, VII; Lendenmann, 3 Vet. App. at 349.  A higher 
rating is not warranted under the rating criteria for hearing 
loss.  

Application of Table VIa is not in order because neither the 
October 2000 nor September 2004 examiner certified that use 
of the speech discrimination test was inappropriate because 
of language difficulties, inconsistent speech discrimination 
scores, or any other reason, and because the puretone 
threshold at 1000 Hertz was lower than 55 decibels.  

In summary, the noncompensable rating should continue.  
38 C.F.R. § 4.7.  In this case, the symptomatology associated 
with bilateral hearing loss does not more nearly approximate 
the criteria for a higher evaluation.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2004).  The evidence does not show that bilateral 
hearing loss alone markedly interferes with employment or 
causes frequent hospitalizations.  In September 2000, the 
veteran reported that he had taken early retirement from 16 
years of working as an auto mechanic "because of my 
health."  The record does not show any attempts at applying 
for employment in other fields.  Therefore, referral for 
consideration of an extraschedular rating is not currently 
warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


